Citation Nr: 0947735	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for stress fractures of the left heel.

2.  Entitlement to an initial disability rating in excess of 
10 percent for stress fractures of the right heel.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastroesophageal reflux disease. to include as secondary to 
service-connected posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In October 2007, the Veteran testified during a formal 
hearing before a Decision Review Officer while at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

In October 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge during a Travel Board hearing held 
at the RO.  A transcript of that hearing has been associated 
with the claims file.  

The issues of whether new and material evidence has been 
received to reopen claims for service-connection for GERD and 
hypertension being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
left foot disability is manifested by moderately severe 
residuals.

2.  The evidence of record does not show that the Veteran's 
right foot disability is manifested by moderately severe 
residuals.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for stress fractures of the left heel have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5277, 5284 (2009).

2.  The criteria for a separate 10 percent disability rating 
for stress fractures of the right heel have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1- 4.3, 4.6, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5277, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letters dated in December 2003 and March 2005, the Veteran 
was notified of the information and evidence necessary to 
substantiate his claim.  VA told the Veteran what information 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that VA has satisfied the requirements of the 
VCAA.  

As to the issue of a higher initial disability rating for the 
service-connected stress fractures of the left and right 
heels, an increased rating is a "downstream" issue.  Once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing 
Dingess).

Nonetheless, light of the Board's denial of the Veteran's 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided a VA medical examinations in August 2002 and 
October 2007.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. §4.7. 
 
In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-that the present level of the Veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a Veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  Id.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 
 
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. Ap.625 (1992).
 
Words such as "moderate," "moderately severe," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6. 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40. 
 
Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996). 
 
The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6. 

The Merits of the Claim

The Veteran was granted service connection for a bilateral 
foot condition by way of the July 2004 rating decision and 
was assigned a 10 percent disability rating under Diagnostic 
Code 5277.  Diagnostic Code 5277 provides ratings for 
bilateral weak foot.  For symptomatic condition secondary to 
many constitutional conditions, characterized by atrophy of 
the musculature, disturbed circulation, and weakness, the 
underlying condition is to be rated, with a minimum rating of 
10 percent.  38 C.F.R. § 4.71a.     

Disabilities of the foot are also rated under Diagnostic 
Codes 5276 through 5284.  The Board has considered whether 
any of these diagnostic codes apply to the Veteran's service-
connected disorder.  Of these, Diagnostic Codes 5279 
(metatarsalgia) and 5282 (hammer toe) need not be considered, 
as they provide a maximum 10 percent disability rating.  In 
regards to the remainder of the diagnostic codes for the 
foot, the Veteran has not claimed and does not appear to have 
severe flatfeet or a claw foot under Diagnostic Codes 5276 
and 5278.  Furthermore, the Veteran's disability has not been 
characterized in the medical evidence by at least moderately 
severe malunion or nonunion of tarsal or metatarsal bones 
under Diagnostic Code 5283. 
 
The only remaining criteria that would allow for a higher 
evaluation of the Veteran's bilateral foot disability is 
Diagnostic Code 5284, which applies to other injuries of the 
foot.  This code assigns a 20 percent disability rating for 
moderately severe injuries of the foot and a 30 percent 
rating for severe foot injuries.  Actual loss of the foot 
warrants a 40 percent disability rating.  The words 
"moderate," "moderately severe," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  
Furthermore, the use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at an appropriate 
rating that would compensate the Veteran for losses such as 
impairment in earning capacity and functional impairment.  38 
C.F.R. §§ 4.2, 4.6.   

At the outset, the Board acknowledges the Veteran has 
indicated that he has been diagnosed with arthritis in his 
feet.  In this regard, the Board notes that the Veteran is 
service connected for stress fractures of the bilateral 
heels.  The medical evidence of record, as reflected below, 
does not indicate the presence of arthritis the area of the 
Veteran's service-connected heels.  Thus, the diagnostic 
codes pertaining to arthritis are not applicable in this 
case.  

The record reflects that the Veteran underwent a VA feet 
examination in August 2002.  The Veteran reported that he was 
diagnosed with stress fractures in his bilateral heels while 
in the military.  He reported a history of pain in both heels 
on ambulation.  The Veteran stated that he had received foot 
inserts for his shoes, but that no orthopedic devices had 
been used.  Physical examination revealed good active and 
passive range of motion.  Range of motion was reported as 
eversion to 20 degrees and inversion to 30 degrees, with 
minimal functional limitation or loss due to pain.  There was 
no objective evidence of painful motion, instability or 
weakness.  The Veteran was noted to have tenderness on 
palpation over both heels and a history of pain at rest and 
ambulation with some swelling.  There were no gait or 
functional limitations noted on standing and walking.  X-rays 
of the feet were negative for the presence of bone, joint, or 
soft tissue abnormalities, or boney lesions.  The diagnosis 
was stress fractures of both heels, stable.

The Veteran's VA and private medical treatment records, dated 
collectively from August 2001 to August 2007, are of record 
and reflect that the Veteran has been treated for bilateral 
heel pain.  A December 2006 VA record indicates that he was 
prescribed shoe inserts and night splints to treat his 
condition.  Examination of the feet at that time revealed:  
pain with palpation of the plantar calcaneus, bilaterally; no 
pain with range of motion testing; normal muscle strength, 
bilaterally, and palpable pedal pulses, bilaterally.  An X-
ray of the feet revealed plantar and retro calcaneal heel 
spurs.  The diagnosis was plantar fasciitis.  The VA records 
also reflect that he was treated for hallux nails on both 
feet.  A March 2007 private radiology examination report 
shows that the Veteran was noted to have plantar fasciitis, 
bilaterally, and arthritis of the digits of the feet.  

The Veteran testified during an October 2007 formal hearing 
as to his current feet symptomatology.  He stated that his 
doctor informed him that he has arthritis in his feet due to 
his service-connected disability.  He reported that his 
condition affected his job as a minister because it impacted 
his ability to ambulate and stand on his feet.  

In October 2007, the Veteran underwent a second VA feet 
examination.  The examiner noted that a July 2006 VA X-ray 
examination of the feet revealed generalized osteopenia, 
bilaterally, mild calcaneal spurring at the plantar aspect of 
the right foot and moderate to marked calcaneal spurring at 
the plantar aspect in the left foot.  He reported having 
occasional stiffness in his feet, without swelling.  He was 
noted to use shoe inserts and arch supports.  He reported 
having worked as a minister since 1971 and that his bilateral 
foot condition affected his ability to stand for prolonged 
periods of time and walk.  Physical examination revealed 
normal color and no edema.  Tenderness was noted in both 
heel, slight more on the left than the right, in the 
clacaneal area and the Veteran was unable to do the heel 
walking.  No other gait difficulties were noted.  No plantar 
calluses were noted.  There were no other feet deformities 
observed.  Pedal pulses were palpable.  The diagnosis was 
bilateral calcaneal spurs and generalized osteopenia of the 
feet, left worse than right.  The examiner concluded that 
functional loss due to pain and functional impairment of the 
bilateral heels was mild.  He noted that joint functioning 
was additionally limited by pain, fatigue, and weakness, 
secondary to repetitive use and flare ups; functional loss 
during those time periods was estimated to be "moderate 50% 
bilaterally."    

The Veteran reiterated his contentions during the October 
2009 Travel Board hearing.  He reported that his bilateral 
heel condition made it difficult to walk or stand for long 
periods of time, activities which were required in his 
profession as a minister.  He indicated that he planned to 
retire from this work at the end of 2009.  




Analysis

Having reviewed the evidence of record in light of all 
pertinent laws and regulations, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased disability rating for bilateral foot disorder.  
Thus, the appeal is denied.

As noted above, Diagnostic Code 5277 provides that the 
underlying foot condition is to be rated with a minimum 10 
percent rating assigned 38 C.F.R. § 4.71a.  As previously 
discussed, the Veteran's disability is most closely analogous 
to a foot injury. Thus, the Board finds that rating the 
Veteran's disability under the provisions of Diagnostic Code 
5284 would be more appropriate.  In this regard, the Board 
finds that the Veteran's left and right foot disabilities 
should be rated separately.

The Board has reviewed the evidence of record, as detailed in 
pertinent part above, and finds no demonstration of 
moderately severe foot injuries such as to enable assignment 
of the next-higher 20 percent rating under Diagnostic Code 
5284.  The evidence of record is found to show no more than 
moderate foot injury for each foot.  Therefore, the Veteran 
is unable to receive a higher rating under Diagnostic Code 
5284. 

In reaching the above conclusion, the Board also considered 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); VAOPGCPREC 9-98.  In this regard, the Veteran has 
consistently reported having reported having right and left 
heel pain upon walking and prolonged standing.  The Veteran 
is competent to give evidence about the symptoms he 
experienced.  See e.g., Layno v. Brown 6 Vet. App. 465 
(1994).  Thus, his reports of right and left foot pain 
constitute probative evidence. 
 
Moreover, the August 2002 VA examination report reflects that 
the Veteran exhibited tenderness on palpation of over both 
heels and a history of heel pain with ambulation.  His VA 
outpatient treatment records also document his reports of 
pain.  The medical evidence indicates that he uses shoe 
inserts, arch supports, and night splints to treat his 
condition.

Despite the pain noted above, the overall evidence does not 
demonstrate that such pain has resulted in additional 
functional limitation consistent with moderately severe foot 
disability.  The August 2002 examination report reflects that 
there was minimal functional limitation or loss of his range 
of motion due to pain and that there was no objective 
evidence of painful motion, instability or weakness.  The 
October 2007 VA examiner concluded that the functional loss 
and impairment due to pain was mild.  While he noted that 
joint functioning was additionally limited by pain, fatigue, 
and weakness on repetitive use and during periods of flare 
ups, the October 2007 examiner indicated that the functional 
loss was moderate.  Such findings indicate no more than 
moderate functional impairment of the feet.  Based on the 
foregoing, there is no basis for a rating in excess of 10 
percent for a left and right foot disability under Diagnostic 
Code 5284. 

The Board has considered whether "staged ratings" are 
appropriate with regard to the Veteran's disability.  See 
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the Veteran's left and right 
foot disability warranted a rating disability higher than the 
currently assigned 10 percent.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's disability has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation.  In this regard, the 
Board acknowledges the Veteran's reports that his disability 
has affected his job as minister, as it is difficult for him 
to walk or stand for prolonged periods.  The Veteran has also 
indicated that he planned on retiring sometime around 
December 2009.  However, as discussed above, the Veteran's 
disability is characterized by a moderate left and right foot 
injury and is adequately rated under the current disability 
rating.  The evidence does not indicate that frequent periods 
of hospitalization related to this service-connected disorder 
that would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  In essence, the left and 
right heel disability is not productive of marked 
interference with employment, or required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the criteria for submission for 
assignment of an extra-schedular rating are not met.  Thus, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.

Accordingly, the evidence supports the assignment of a 
separate 10 percent disability rating for the Veteran's 
stress fractures of the left and right heels.  The evidence 
does not show symptoms of the severity necessary to warrant a 
disability rating greater than 10 percent for each of the 
left and right heel disorder, during the entire course of the 
appellate period. 


ORDER

A disability rating greater than 10 percent for service-
connected stress fractures of the left heel is denied.

A separate 10 percent disability rating for service-connected 
stress fractures of the right heel is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.


REMAND

Unfortunately, a remand is required in this case prior to 
further review of the Veteran's claims for service connection 
for gastroesophageal reflux disease and hypertension.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In his July 2009 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran indicated that he wished to be scheduled 
for a Board hearing at the RO before a Veterans Law Judge.  
However, he did not clearly specify as to whether he 
preferred a Travel Board hearing or a video conference 
hearing.  The Veteran has not yet been scheduled for a 
hearing and further inquiry regarding the type of hearing 
requested has not yet been undertaken.  Consequently, the 
Board finds that it has no alternative but to remand this 
matter so that the Veteran can be afforded his requested 
hearing.

As it is unclear from the record the type of hearing that has 
been requested by the Veteran, prior to scheduling the 
Veteran for a hearing, the RO should determine the specific 
type of hearing the Veteran wishes to receive.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall contact the Veteran to 
determine the type of hearing he wishes to 
receive.  Specifically, the RO should 
determine whether the Veteran wishes to 
have a Travel Board hearing or video 
conference hearing before a Veterans Law, 
to be held at the RO.  Thereafter, the 
RO/AMC shall schedule the Veteran for the 
requested hearing, either before a 
Decision Review Officer or a Veterans Law 
Judge, in accordance with applicable law.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The Veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


